Citation Nr: 1721685	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, to include migraine headaches.

2.  Entitlement to service connection for headaches, to include migraine headaches.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for swelling of the body/head.

6.  Entitlement to service connection for traumatic brain injury (TBI).

7.  Entitlement to service connection for flat feet.

8.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 50 percent rating, denied entitlement to a TDIU, reopened the claim of entitlement to service connection for headaches and denied service connection on the merits, and denied service connection for a back disability, a neck disability, swelling of the body/head, TBI, and flat feet.  

Although the Veteran requested a videoconference hearing, in a June 2016 statement, the Veteran, through her representative, withdrew her hearing request.  As such, the hearing request is considered withdrawn and the Board may proceed with the appeal.

The issue of entitlement to service connection for headaches is reopened.  The remaining claims, including the claim of entitlement to service connection for headaches on the merits, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2006 rating decision denied service connection for headaches; the Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the January 2006 decision.

2.  Evidence received since the January 2006 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for headaches.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches.  38 U.S.C. §§ 5108, 7104, 7105 (2016); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to service connection for headaches.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claim. 

The Board notes that in January 2006 the RO essentially denied service connection for headaches because current headaches were not shown by the evidence of record.  The Veteran did not file a timely appeal with respect to the January 2006 rating action, nor was new and material evidence received within one year of the January 2006 rating action.  Therefore, the January 2006 rating action is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005).

The evidence received since the January 2006 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  For example, January and March 2010 VA treatment records reflect complaints of headaches.  Further, a November 2010 private medical assessment report reflects a diagnosis of migraine headaches.  This new evidence addresses the reason for the previous denial; that is, a diagnosis, and as such, it raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.


ORDER

New and material has been received and reopening the claim of entitlement to service connection for headaches is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Letters to the Veteran from VA dated in March and April 2012 reflect that the Veteran's claim for vocational rehabilitation would be suspended or denied if she did not respond.  Although it is unclear whether Vocational Rehabilitation and Education Services were denied or allowed, the record clearly suggests that the Veteran applied for vocational rehabilitation through VA.  However, a review of the record reflects that the Veteran's vocational rehabilitation file is not in the claims file.  Importantly, the Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159 (c) (2016).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

As the record only contains VA treatment records dating to July 2010, any additional VA treatment records from July 2010 to the present should also be obtained on remand.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Conduct the appropriate development in an attempt to obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

2.  Identify and obtain any pertinent, outstanding VA and private treatment records dating from July 2010 to the present and associate them with the claims file.

3.  Then, readjudicate the claims on appeal.  If any benefit remains denied, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


